Citation Nr: 0902366	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-03 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel






INTRODUCTION

The veteran had active duty from July 1968 to March 1969 and 
from April 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While on his VA Form 9 received in December 2005 the veteran 
indicated that he did not want a Board hearing, in a March 
2007 statement he wrote that he would "like to be present 
for appeals hearing."  On remand, the RO should clarify the 
type of hearing the veteran desires. 

In an August 2004 statement, the veteran has claims that he 
was treated at a hospital during service in the spring or 
summer of 1970 in Nuremberg, Germany for depression and was 
prescribed Valium.  The service department has indicated that 
meaningful searches for hospital records must be limited to 
two or three month periods.  Additionally, the veteran has 
stated that he was treated for depression and suicidal 
ideation at the Brockton VA Medical Center (VAMC) in MA in 
1991 to 1992 and hospitalized on multiple occasions at the 
Bedford VAMC in MA.  Because VA is on notice that there are 
additional records that may be applicable to the veteran's 
claim and because these records may be of use in deciding the 
claim, these records are relevant and should be obtained.  38 
C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  On remand, the RO should request the veteran's 
active service records from 1970 in Nuremberg, Germany, and 
VAMC treatment records from Brockton and Bedford, MA dated 
from 1991 to present.  

Accordingly, the case is REMANDED for the following action:

1.	Clarify with the veteran the type of 
Board hearing he desires (travel board 
or videoconference) and take 
appropriate action to schedule the 
requested hearing. 

2.	Obtain all of the veteran's service 
hospital records pertaining to 
treatment in Nuremberg, Germany from 
May through July 1970.  All efforts to 
obtain these records should be fully 
documented

3.	Obtain all of the veteran's records 
from the Brockton, and the Bedford, MA 
VAMCs dated from 1991 to present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

4.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim. If action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




